85 N.Y.2d 825 (1995)
647 N.E.2d 1345
623 N.Y.S.2d 837
Arthur D'Aloia et al., Respondents,
v.
Travelers Insurance Co., Appellant, et al., Defendant.
Court of Appeals of the State of New York.
Decided February 9, 1995.
Conway, Farrell, Curtin & Kelly, P. C., New York City (Johathan T. Uejio of counsel), for appellant.
Stacey E. Charkey, Brooklyn, and Frank A. Composto for respondents.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*826MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs. When the facts of an occurrence are such that an insured acting in good faith would not reasonably believe that liability will result, notice of the occurrence is given "as soon as possible" if given promptly after the insured receives notice that a claim will in fact be made (see, Merchants Mut. Ins. Co. v Hoffman, 56 N.Y.2d 799). The record before us, which indicates that the injured party's parents declined the insureds' offer to pay medical expenses and indicated no intention to sue, supports the affirmed finding below that notice given by the insureds promptly after suit was instituted against them was given "as soon as possible," notwithstanding that the action was not begun until nearly three years after the occurrence.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.